

Exhibit 10.21
[JAZZ PHARMACEUTICALS LETTERHEAD]




November 30, 2017




Daniel N. Swisher, Jr.




Re:    Offer of employment with Jazz Pharmaceuticals




Dear Dan,


I am very pleased to invite you to join Jazz Pharmaceuticals. This letter sets
out the basic terms of your employment with Jazz Pharmaceuticals.


1.
Duties and Responsibilities. Your initial assignment will be as President and
Chief Operating Officer, reporting to me. This offer is for a full time
position, located at Jazz Pharmaceuticals’ offices in Palo Alto, CA. The
position may require you to travel from time to time to other locations as may
be necessary to fulfill your responsibilities. As part of your employment
relationship, you agree to comply with Jazz Pharmaceuticals’ policies and
procedures in effect from time to time during your employment. As an exempt
employee, you are expected to work the number of hours required to do your job
well.



2.
Salary; Annual Bonus; Signing Bonus. Your initial annual base salary will be
$625,000 payable in accordance with Jazz Pharmaceuticals’ customary payroll
practices, for all hours worked. Salary is subject to periodic review and
adjustment by Jazz Pharmaceuticals, in accordance with its normal practices; we
have a company-wide performance review process that takes place early in each
calendar year. The Company has a cash bonus plan under which annual bonuses may
be given based on the Company meeting its annual objectives, and each employee’s
meeting of his or her objectives, subject to the terms and conditions of the
cash bonus plan.  Bonuses are not guaranteed, and whether there will be a bonus
in any year, and the size of any bonus if there is one, is within the discretion
of the Board of Directors. In this role, you will be eligible for an annual
incentive bonus with a target currently set at 55% of your annual base salary,
prorated for 2018 should you start later than January 3, 2018. In addition, Jazz
Pharmaceuticals will pay you a signing bonus of $125,000, less all required
withholdings, paid to you in two equal installments. The first payment of
$62,500 is payable on the first regular pay date occurring 90 days after your
employment start date, and the second payment of $62,500 on the first regular
pay date occurring 180 days after your employment start date, subject to your
continued employment in good standing with Jazz Pharmaceuticals through each
date. Should you voluntarily resign within one year of your employment start
date, you will be expected to repay to Jazz Pharmaceuticals the full amount of
the signing bonus paid to you on or within 30 days of the later of your
resignation or termination date.






--------------------------------------------------------------------------------


 
Page 2
November 30, 2017



3.
Benefits. You generally will be eligible to receive all benefits which are
extended to other similarly-situated employees at Jazz Pharmaceuticals,
including medical and dental benefits, life insurance and other benefits offered
to regular employees. You will be eligible for paid time off and holidays in
accordance with Jazz Pharmaceuticals’ policies, and you will be a participant in
the Company’s Amended and Restated Executive Change in Control and Severance
Benefit Plan.



4.
Equity.  Your offer includes a grant of options to purchase 45,000 Jazz
Pharmaceuticals plc ordinary shares and a grant of 18,000 restricted stock units
(RSUs) giving you a right to receive Jazz Pharmaceuticals plc ordinary shares at
a future date, subject to approval by the Compensation Committee, the terms and
conditions of the Jazz Pharmaceuticals plc 2011 Equity Incentive Plan, and the
terms and conditions of the applicable award agreements, which will be provided
to you as soon as practicable after the grant date.  Subject to your continued
employment on each vesting date, the options will vest 1/4th on the first annual
anniversary of your start date and 1/48th of the total granted per month
thereafter, and the RSUs will vest 1/4th annually over four years from the date
of grant. The options will have an exercise price that equals the fair market
value of Jazz Pharmaceuticals plc ordinary shares on the date of grant. The RSUs
will have no exercise price. The options and RSUs will be granted on the second
trading day following the filing date of the Company’s Annual Report on Form
10-K for the year ended December 31, 2017 in accordance with the Company’s
Equity Incentive Grant Policy (assuming that you are employed by Jazz
Pharmaceuticals on such date).



5.
Confidential Information; Employee Confidential Information and Inventions
Agreement. To enable Jazz Pharmaceuticals to safeguard its proprietary and
confidential information, it is a condition of employment that you sign Jazz
Pharmaceuticals’ standard form of “Employee Confidential Information and
Inventions Agreement.” We understand that you are likely to have signed similar
agreements with prior employers, and wish to impress upon you that Jazz
Pharmaceuticals does not want to receive the confidential or proprietary
information of others, and will support you in respecting your lawful
obligations to prior employers. By accepting this offer, you are representing to
Jazz Pharmaceuticals that your performance of your duties will not violate any
agreements you may have with, or trade secrets of, any third parties. You agree
that, during your employment with Jazz Pharmaceuticals, you will not engage in
any business activity that competes with Jazz Pharmaceuticals, and you will
notify your supervisor if you are considering accepting outside work.










--------------------------------------------------------------------------------

 
Page 3
November 30, 2017



6.
Code of Conduct.  Jazz Pharmaceuticals is committed to integrity and the pursuit
of excellence in all we do.  We fulfill these commitments while upholding a high
level of ethical conduct.  The Code of Conduct is one element of Jazz
Pharmaceuticals’ efforts to ensure lawful and ethical conduct by the company and
its subsidiaries and their employees, officers and directors.  It is a condition
of employment that you read, agree to and sign Jazz Pharmaceuticals’ Code of
Conduct in the first week of employment.  If you have questions about the Code
of Conduct, please let Human Resources know and we will ensure that you receive
answers to your inquiries as quickly as possible.    



7.
At-Will Employment. Should you decide to accept our offer, you will be an
“at-will” employee of Jazz Pharmaceuticals. This means that either you or Jazz
Pharmaceuticals may terminate the employment relationship with or without cause
at any time. Participation in any benefit, compensation or bonus program does
not change the nature of the employment relationship, which remains “at-will”.



8.
Authorization to Work. Federal government regulations require that all
prospective employees present documentation verifying their identity and
demonstrating that they are authorized to work in the United States. If you have
any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact Heather McGaughey, our Senior Vice
President, Human Resources. Your employment is contingent on your ability to
prove your identity and authorization to work in the United States, and your
complying with the government’s employment verification requirements.



9.
Complete Offer and Agreement. This letter contains our complete understanding
and agreement regarding the terms of your employment by Jazz Pharmaceuticals.
There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and the Chief Executive Officer of Jazz Pharmaceuticals,
although it is understood that as part of the policy of employment at will, Jazz
Pharmaceuticals may, from time to time, in its sole discretion, adjust your
salary, incentive compensation and benefits, as well as your job title,
location, duties, responsibilities, assignments and reporting relationships.



10.
Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at Jazz Pharmaceuticals by January
3, 2018. If our offer is acceptable to you, please sign the enclosed copy of
this letter in the space indicated and return it to me by December 3, 2017.



11.
Severability. If any provision of this offer is held to be invalid, void or
unenforceable, the remainder of the agreement set forth herein will remain
unaffected, and you and Jazz Pharmaceuticals will work together to achieve the
intent of the affected provisions.








--------------------------------------------------------------------------------

 
Page 4
November 30, 2017



Dan, we are impressed by your accomplishments and potential, and we are
enthusiastic at the prospect of you joining us. I look forward to your early
acceptance of this offer, and to your contributions to the growth and success of
Jazz Pharmaceuticals.


Sincerely,


/s/ Bruce C. Cozadd
Bruce C. Cozadd
Chairman & Chief Executive Officer


ACCEPTANCE OF EMPLOYMENT OFFER:


I accept the offer of employment by Jazz Pharmaceuticals on the terms described
in this letter.


Signature:
/s/ Daniel N. Swisher, Jr.
Date:
December 3, 2017



My start date will be
Jan. 3
, 2018

                            





